Citation Nr: 0940805	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-28 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk 




INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1973, from May 1992 to September 1992, and from May 1999 to 
August 1999; and, since June 1973, he had various periods of 
active duty, active duty for training (ACDUTRA), and inactive 
duty for training (INACDUTRA) in Coast Guard Reserves, of 
which he apparently is still a member.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision issued 
in November 2005 by the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's claims for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on his part, is required.


REMAND

The Board finds that further development of the claims is 
warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

The Board observes that, with respect to the Veteran's Coast 
Guard Reserve service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
INACDUTRA.  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 
C.F.R. § 3.6 (2009).  Therefore, for disorders claimed to 
have been incurred or aggravated during ACDUTRA or INACDUTRA, 
the appellant must establish a service-connected disability 
in order to achieve status as a veteran.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

As noted above, the Veteran has claimed a relationship 
between his diagnosed hearing loss and tinnitus and his first 
period of active duty.  However, as noted above, since June 
1973 he has served, and continues to serve with the Coast 
Guard Reserves, to include active duty, ACDUTRA and 
INACDUTRA; however, the Veteran's military occupational 
specialty (MOS) and the actual periods during which the 
Veteran served on active duty, ACDUTRA, or INACDUTRA in the 
Reserves have been only partially verified.  Only service 
department records can establish if and when a person was 
serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Given the governing 
legal authority, set forth above, the VA should undertake 
appropriate action to verify the dates of active duty, 
ACDUTRA and INACDUTRA for the Veteran's Coast Guard Reserve 
service and to ascertain any MOS assigned to the Veteran 
while serving in the Reserves.  

Moreover, the Board acknowledges that the claims file does 
not include copies of any of the Veteran's service treatment 
records for his first period of active duty.  Attempts to 
reconstruct and/or obtain them were unsuccessful.  As such, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As the claims 
file only includes Reserve treatment records dated from 
February 8, 1983 through September 15, 2003, and does not 
include such records for the first 10 years of Reserve 
service or those after September 15, 2003, on remand, the VA 
should also attempt to obtain any outstanding service 
treatment records from these periods of the Veteran's Reserve 
service.  In requesting these records, the VA should follow 
the current procedures of 38 C.F.R. § 3.159(c)(2) (2009) with 
respect to requesting records from Federal facilities.

The Board also notes that the medical evidence of record 
includes a report of a private audiometric evaluation 
performed in July 2006 that shows a graphical display of 
audiogram test results that have not been converted to an 
appropriate numerical form.  Accordingly, this evidence 
requires translation by a certified specialist.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  This should be accomplished 
on remand.

Under the provisions of 38 C.F.R. § 3.385 (2009), impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

For service connection, in-service noise exposure need not be 
the only source of acoustic trauma; it must only be a 
contributing source.  Moreover, the absence of in-service 
evidence of hearing loss during the Veteran's first period of 
active duty is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Similarly, with regard to the 
Veteran's service-connection claim for tinnitus, in Charles 
v. Principi, 16 Vet. App. 370 (2002), the United States Court 
of Appeals for Veterans Claims (Court) determined that 
tinnitus is the type of disorder associated with symptoms 
capable of lay observation.

Here, the Board acknowledges that the VA audiologist, who 
conducted the August 2005 VA examination, opined that it was 
unlikely that the Veteran's current hearing loss or tinnitus 
is attributable to noise exposure in service.  However, this 
examiner was only asked to give an opinion about the 
Veteran's first period of active duty and not about any noise 
exposure he may have experience during his extensive period 
of Reserve service.  Moreover, on a September 2003 Reserve 
examination and on VA examination, the Veteran's hearing loss 
in the right ear did not meet the requirements of section 
3.385, even though his hearing loss in the left ear did.  
Further, in an August 2006 addendum, the VA examiner 
indicated that she could identify no diagnosis of tinnitus in 
any of the medical records that she reviewed.  However, 
private evaluations and opinions provided by a physician and 
audiologist from the ENT & Audiology Associates of Raleigh, 
North Carolina, appear to reflect diagnoses of tinnitus and 
bilateral hearing loss meeting the requirements of section 
3.385.  In addition, these private healthcare practitioners 
opined that it was very possible noise exposure in the Coast 
Guard caused both conditions.  
 
Partially in response to the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007), VA issued 
Training Letter No. 09-05 (Aug. 5, 2009), which discusses how 
to request medical opinions for claimed hearing loss and 
tinnitus, as well as the need to ensure the accuracy of any 
completed VA examination reports and medical opinions.  In 
light of the above, the Board finds that another VA 
examination and medical opinion explicitly addressing the 
medical relationship, if any, between the claimed 
disabilities and likely in-service noise exposure-to include 
during any period(s) of active duty, ACDUTRA, and/or 
INACDUTRA in the Coast Guard Reserves-that is supported by 
fully-stated rationale, would be helpful in resolving the 
claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 
  
Prior to arranging for the appellant to undergo examination, 
the VA should give the appellant another opportunity to 
present information and evidence pertinent to the claims for 
service connection, notifying him that he has a full one-year 
period for response.  The VA should specifically request that 
the appellant provide authorization to enable it to obtain 
all outstanding pertinent records from the ENT & Audiology 
Associates of Raleigh, North Carolina.  

After providing the appropriate notice, the VA should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center, the Department of the 
Coast Guard, the National Archives and 
Records Administration (NARA), and any 
other appropriate sources to verify the 
appellant's Coast Guard Reserve 
service, to particularly include 
personnel records verifying all of his 
actual periods of active duty, ACDUTRA 
and INACDUTRA in the Coast Guard 
Reserves.  This information should be 
provided to the VA examiner in 
conjunction with VA's request for an 
examination/opinion.  In this regard, 
the Board notes that the appellant has 
served in the Coast Guard Reserves 
since June 23, 1973.  Also request any 
outstanding service treatment records 
from the appellant's service in the 
Coast Guard Reserves, particularly any 
from June 23, 1973 to February 8, 1983 
and since September 15, 2003.  The VA 
is reminded that it should continue 
efforts to procure the relevant records 
relating to the Veteran's Coast Guard 
Reserve service until either the 
records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

2.  Send to the appellant and his 
representative a letter requesting that 
the appellant provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  Specifically 
request that the appellant provide copies 
of any service treatment records he may 
have and to provide authorization to 
enable VA to obtain all outstanding 
pertinent records from the ENT & 
Audiology Associates of Raleigh, North 
Carolina.  

The letter should clearly explain that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the appellant responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After completion of 1, 2, and 3 
above, have a certified specialist 
translate any graphical displays of 
private audiogram test results that 
have not been converted to an 
appropriate numerical form, in 
particular the private audiometric 
evaluation performed in July 2006.

5.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or a reasonable 
time period for the Veteran's response 
has expired, arrange for him to undergo a 
VA examination in accord with Training 
Letter No. 09-05, by an examiner other 
than the one who performed the August 
2005 examination, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, and in accord with Training 
Letter No. 09-05, the examiner should 
specifically indicate, with respect to 
each ear, whether the Veteran currently 
has tinnitus and/or hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC test of less than 
94 percent).  

If any tinnitus or hearing loss 
disability is diagnosed, also with 
respect to each ear, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that such 
disability is the result of injury or 
disease (to particularly include alleged 
in-service noise exposure) incurred or 
aggravated by (a) disease or injury 
during any period of active duty or a 
period of active duty for training 
(ACDUTRA) during Coast Guard and/or Coast 
Guard Reserve service; or (b) injury 
during a period of inactive duty for 
training (INACDUTRA) during Coast Guard 
Reserve service.  If tinnitus is 
associated with conditions other than 
hearing loss, the audiologist must 
indicate that the complaint of tinnitus 
requires referral to another provider 
(appropriate provider to be determined by 
the VA Medical Center (VAMC), 
Compensation & Pension (C&P) Director or 
other responsible person as with 
contractors) for determination of 
etiology.

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the Veteran's Reserve service 
personnel and treatment records, lay 
statements, the January 2002 statement of 
the Historian of the U.S. Coast Guard, 
and any medical opinions of record, to 
include the August 2005 VA audiologist's 
opinion as amended in August 2006, and 
the private audiologist's and ENT 
physician's opinions of July and August 
2006.  

The examiner should set forth all 
examination findings meeting the 
provisions of Training Letter No. 09-05, 
along with a complete rationale for the 
conclusions reached, in a printed report.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal based 
on both the appellant's active duty and 
Reserve service with the Coast Guard.  If 
any benefit sought on appeal remains 
denied, furnish to the appellant and his 
representative an appropriate supplement 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is advised that it is his responsibility to 
report for an examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim(s).  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event 
that he does not report for the aforementioned examination, 
documentation should be obtained which shows that notice 
scheduling the examination was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


